Citation Nr: 1205438	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  04-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	J. Mark, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from January 1967 to January 1973.

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2002-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that part denied service connection for lumbosacral strain, a right knee disorder, and a left knee disorder.

The Veteran testified before a Veteran's Law Judge in October 2007; however, the electronic recording of that hearing was deemed too inaudible for use.  The Veteran was offered another hearing and in April 2008, testified before the undersigned Veterans Law Judge.  

The Board denied the claims in April 2010.  In November 2010, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated and remanded the Board's decision.  The Board denied the claims again in February 2011.  In August 2011, the Court again vacated and remanded the Board's decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

In a joint motion for remand (hereinafter: the joint motion), the parties agreed that a December 2008 VA compensation examination report and nexus opinion must be returned for clarification.  The December 2008 VA compensation examination report reflects that a VA examiner had declined to address the likelihood that current low back and bilateral knee disabilities are related to active military service.  The parties further agreed that the Court's holding in Jones v Shinseki, 23 Vet. App. 382, 389 (2010) is controlling in this situation.  

In Jones, the Court stated, "[i]n general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  The Court also stated that "[w]hen an examiner has done all that reasonably should be done to become informed about a case, however, the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent by the Board's review of the evidence, there is nothing further to be obtained from that particular examiner."  Id. at 391.  

In the joint motion, the parties further agreed as follows:

   Due to the inconclusive nature of the December 2008 VA examiner's opinion with regard to nexus and the Board's failure to consider or address Jones in its determination as to whether the opinion was adequate, remand is necessary for the Board to address whether this opinion is adequate in light of the precepts set forth in Jones, and if not, to obtain an addendum or another medical opinion that is conclusive or adequately explains why the examiner cannot reach such a conclusion."

In light of the joint motion and the precepts set forth in Jones, the Board will remand the case for an addendum medical opinion. 



Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  The RO should return the December 2008 VA compensation examination report to the author for an addendum opinion.  The examiner is asked to again review the service treatment reports, especially a July 1971 special orthopedic consultation report that documents that a "chronic" lumbosacral strain began during active service.  Also note that although the separation examination report indicates a normal spine and knees, there is no report of medical history questionnaire, upon which the Veteran might have reported ongoing back and knee pains at the time of separation. 

2.  The examiner is asked to determine whether it is at least as likely as not (50 percent or greater possibility) that any current low back disorder began during or was otherwise caused by active service.  The examiner is also asked to determine whether it is at least as likely as not that any current right and/or left knee disorder began during or was otherwise caused by active service.  

If the examiner again determines that no conclusion can be reached, the examiner should inform us whether this conclusion may be construed as demonstrating that the likelihood of association of the current disorders to active service is equal to the likelihood of dissociation from active service.  The Veteran may be re-examined if necessary.  If the specified examiner is unavailable, a qualified substitute may be used.  

3.  Following the above, the RO should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his attorney should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for examination without good cause may result in the denial of the claims.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



